ICJ_094_LandMaritimeBoundary_CMR_NGA_2002-10-10_JUD_01_ME_03_EN.txt. 472

DECLARATION OF JUDGE HERCZEGH
[Translation ]

Article 59 of the Statute — Unjustified criticism in paragraph 238 of the
Judgment — Protection afforded to third States dependent on Court’s interpre-
tation and application.

I voted for all points of the operative paragraph of the Judgment, with
which I am in complete agreement. They express the same conclusions
that I had reached after examining the case.

I cannot however subscribe to the proposition set out in paragraph 238
of the reasoning, which states inter alia:

“The Court considers that, in particular in the case of maritime
delimitations where the maritime areas of several States are involved,
the protection afforded by Article 59 of the Statute may not always
be sufficient. In the present case, Article 59 may not sufficiently pro-
tect Equatorial Guinea or Sao Tome and Principe from the effects —
even if only indirect — of a judgment affecting their legal rights.”

I see in this passage a scarcely veiled criticism, which I cannot share, of
the Court’s Statute, which is an integral part of the United Nations Char-
ter. Article 59 of the Statute provides as follows: “The decision of the
Court has no binding force except between the parties and in respect of
that particular case.” That is a necessary, indeed :nevitable, consequence
of the fact that the Court’s jurisdiction is founded on the consent of the
parties. The Court must ensure that it takes no decision which oversteps
the limits laid down by Article 59 and which would in consequence be
without binding force and remain a dead letter. This is not only a prin-
ciple of the sound administration of justice, but also an obligation incum-
bent upon the Court deriving from its function as laid down by its
Statute, namely, in particular, to decide in accordance with international
law such disputes as are submitted to it.

In certain circumstances, satisfying the obligation not to affect the
rights of third States may pose problems for the Court, which explains
and justifies the inclusion in its Statute of a provision concerning the
intervention of a State which considers that it has an interest in a dispute
of a legal nature which may be affected by the decision in the case
(Art. 62). The Judgment of 14 April 1981 in the case concerning the Con-
tinental Shelf (TunisialLibyan Arab Jamahiriya), Application for Per-
mission to Intervene, and the separate opinions of Judges Morozov, Oda
and Schwebel appended to that Judgment, and then the Judgment of
21 March 1984 in the case concerning Continenial Shelf (Libyan Arab
Jamahiriyal Malta), Application for Permission tc Intervene, and the dis-

173
LAND AND MARITIME BOUNDARY (DECL. HERCZEGH) 473

senting opinions of Judges Sette-Camara, Oda, Schwebel and Jennings
clearly demonstrate the complexity of the problem and the Court’s
efforts to give a consistent interpretation of the relevant provisions of the
Statute and to apply them in accordance with their letter and their spirit.
The last word has yet to be said in this debate. However, as Judge
Schwebel so aptly put it: “Article 59 cannot, by any canon of interpreta-
tion, be read so as to read Article 62 out of the Statute” (LC J. Reports
1984, p. 134, para. 9). Moreover, at least in my opinion, it cannot be said
that the protection afforded to the rights of third parties by Article 59 of
the Statute might be insufficient. The criticism of this Article strikes me
as misplaced.

This is not a rule of law which, in itself, might be said sufficiently to
protect or not to protect a legal interest of a particular country. It is,
rather, a provision which it is for the Court to interpret and apply in such
a way that such protection is made as effective as possible. Hence,
whether that protection proves to be sufficient or not depends on the
Court. In the present case the Court carefully corisidered the legal inter-
ests of Equatorial Guinea and Sao Tome and Principe and it was in that
sense and in that spirit that it rendered its Jucgment concerning the
determination of the maritime boundary between Cameroon and Nigeria.
In order to do so it had no need whatever to make a critical remark in
regard to an Article of the Statute.

(Signed) Géza HERCZEGH.

174
